Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00509-CR

                                            Terrance RAMSEY,
                                                 Appellant

                                                   v.
                                                The State
                                           The STATE of Texas,
                                                 Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR5401
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Marialyn Barnard, Justice
                   Rebeca C. Martinez, Justice

Delivered and Filed: December 16, 2015

DISMISSED

           The trial court’s initial certification in this appeal stated that “this criminal case is a plea-

bargain case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of

Appellate Procedure provides that an appeal “must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d). The clerk’s record in this appeal contains a written plea bargain, and the

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed
                                                                                                         04-15-00509-CR


to by the defendant. Thus, the clerk’s record supports the trial court’s certification that the appellant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

         We warned appellant that this appeal would be dismissed pursuant to Texas Rule of

Appellate Procedure 25.2(d), unless an amended trial court certification showing that he had the

right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial court

certification has been filed. 1 Therefore, this appeal is dismissed pursuant to Rule 25.2(d).

                                                              PER CURIAM

DO NOT PUBLISH




1
 An amended trial court certification was filed in this case; however, it does not show that appellant has the right to
appeal. Instead, it states that this is a plea bargain case, and the defendant has no right to appeal and that the defendant
has waived the right of appeal.

                                                           -2-